DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In claim 2, “plurality of selected value” should be “plurality of selected values”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keightley et al. (US 2005/0111009).
With regard to claim 1, Keightley discloses an optical distance measurement method, comprising
Acquiring a plurality of sensed values based on detecting light (camera captures intensity profile of reflected light, para. [0009])
Performing a filtering operation to select a plurality of selected sensed values from the plurality of sensed values (data set is selected (filtered) based on quality tags which are attached  based on criteria  applied to data collected) [0066]-[0072] and [0084]
Determining a location of a centroid according to the plurality of selected sensed values  (Figs. 7-11, and for example para. [0093-0100].)
Calculating a plurality of depth values with respect to a plurality of detecting points according to the location of the centroid and a plurality of depth information transformation functions respectively corresponding to the detecting points (computing range to a surface for each centroid point, using calibrated points [0006] and encoder equivalent to transformation functions, para. [0216] “absolute encoder providing position information in the Z direction”

With regard to claim 5, Keightley discloses an optical distance measurement system, comprising 
An optical sensing device (camera), arranged for acquiring a plurality of sensed values (intensities) based on detecting light, para. [0006]
A filtering module, coupled to the optical sensing device and arranged to select a plurality of selected sensed values from the plurality of sensed values (data set is selected (filtered) based on quality tags which are attached  on criteria  applied to data collected) [0066]-[0072] and [0084]
A centroid determination module, coupled to the filtering module and arranged for determining a location of a centroid  according to the plurality of selected sensed values  (Figs. 7-11, and for example paras. [0093-0100].)
A depth information calculation module, coupled to the centroid determination module and arranged to calculate a plurality of depth values with respect to a plurality of detecting points according to the location of the centroid and a plurality of depth information transformation functions respectively corresponding to the detecting points 
Keightley also states that software comprises application specific modules [0293] which would correspond to the filtering and depth information calculations above.
With regard to claims 2 and 6, the quality tags are applied to a number of points within a region in a particular scan (frame), [0197], thereby selecting the plurality of selected values according to the positions of those points.
	With regard to claim 9, Keightley discloses an optical distance measurement method comprising
Acquiring a plurality of optical sensed values at different times (the camera acquires image of a laser line on the object surface at each time, the sensor system or object is translated to obtain profile data form successive line scans at different times) [0006]
Determining a plurality of depth values with respect to a plurality of detecting points according to the location of the centroid  and a plurality of depth information transformation functions respectively corresponding to the detecting points (computing range to a surface for each centroid point, using calibrated points [0006] and encoder [0216] “absolute encoder providing position information in the Z direction”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Keightley  et al. as applied to claims 1, 5 and 9 above, and further in view of Potapenko (US 2010/0277748). Keightley does not disclose that the transformation function for converting the detected points to depth is a plurality of first degree polynomials. However, Potapenko teaches in a similar field of endeavor, that a method and apparatus for measuring distance to a surface from which light is reflected, includes a polynomial interpolation of the function for (pixel) data to depth (distance) values [0043]. The function is configured by using calibration data. It would have been obvious that the simplest case is that in which the polynomials are first degree (linear functions). It would have been obvious to one skilled in the art, to utilize the polynomial interpolation taught by Potapenko to transform the detected data into depth information in the system and method of Keightley, because it provides a simple function that would be easily implemented.
Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Information Disclosure Statement
The information disclosure statement filed on Dec. 28, Aug. 21, 2018has been considered by the Examiner.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  van den Bossche et al disclose a 3D optical sensing system.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645